The original opinion was correct, and should be adhered to. "Serious" bodily injury does not mean that the injury must anything like, or nearly, or almost, produce death. It means simply that the injury must not merely be trivial or slight. It must only be grave, — serious. For one man to strike *Page 516 
another in the back of the head with a large rock and knock him down and render him unconscious for a few minutes and then strike him again with the rock when he gets up, and injure him for two weeks, would certainly be a serious injury. Such injury would not be trivial or slight. Bruce v. State, 41 Tex.Crim. Rep.; Fulkerson v State, 57 Tex.Crim. Rep.; Housley v State,55 Tex. Crim. 372; Thomas v. State, id., 293.
I respectfully dissent.